 1   GLYNN & FINLEY, LLP
     JAMES M. HANLON, JR. Bar No. 214096
 2   MORGAN K. LOPEZ, Bar No. 215513
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5   Email: jhanlon@glynnfinley.com
     Email: mlopez@glynnfinley.com
 6
     Attorneys for Defendant
 7   Haier US Appliance Solutions, Inc.
 8
 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11
                                              )   Case No. 2:19-cv-01746-MCE-KJN
12   KEMPER INDEPENDENCE INSURANCE )
     COMPANY,                                 )   STIPULATION AND ORDER RE
13                                            )   JOINT DISCOVERY PLAN
                      Plaintiff,              )   PURSUANT TO FRCP 26(f)(2)
14                                            )
           vs.                                )
15                                            )
     HAIER US APPLIANCE SOLUTIONS,            )
16   INC.; and DOES 1 through 100, inclusive, )
                                              )
17                    Defendants.             )
                                              )
18   ____________________________________ )
19

20
21
22
23
24
25
26
27
28


     STIPULATION & [PROP.] ORDER RE JOINT DISCOVERY. PLAN PURSUANT TO FRCP 26(f)(2)
 1          WHEREAS, on October 16, 2019, counsel for Defendant Haier US Appliance Solutions,

 2   Inc. and Plaintiff Kemper Independence Insurance Company met and conferred pursuant to

 3   Federal Rule of Civil Procedure 26(f)(2) and agreed on a written discovery plan.

 4          WHEREAS, the parties believe that shortening the fact discovery period from the 365-

 5   day period set forth in the initial pretrial scheduling order to six months from the date of this

 6   report will lead to efficient and effective resolution of this matter;

 7          The following deadlines are hereby STIPULATED AND AGREED to, by and between

 8   Defendants and Plaintiff:

 9          Deadline to Complete Non-Expert Discovery. April 30, 2020

10          Expert Witness Disclosures. June 29, 2020.

11          Supplemental Expert Disclosures. July 29, 2020.

12          Deadline to Complete Expert Discovery. September 9, 2020.

13          SO STIPULATED:
14         Dated: October 30, 2019                          GLYNN & FINLEY, LLP
                                                            JAMES M. HANLON, JR.
15                                                          MORGAN K. LOPEZ
                                                            One Walnut Creek Center
16                                                          100 Pringle Avenue, Suite 500
                                                            Walnut Creek, CA 94596
17
                                                            By     /s/ James M. Hanlon, Jr.
18                                                                 Attorneys for Defendant
                                                                   Haier US Appliance Solutions, Inc.
19

20         Dated: October 30, 2019                          COZEN O’CONNOR
                                                            PETER A. LYNCH
21                                                          501 West Broadway, Suite 1610
                                                            San Diego, CA 92101
22
23
                                                            By     /s/ Peter A. Lynch
24                                                                 Attorney for Plaintiffs
                                                                   Kemper Independent Ins. Co.
25
26
27
28

                                                      -1-
          STIPULATION & ORDER RE JOINT DISCOVERY. PLAN PURSUANT TO FRCP 26(f)(2)
 1                                               ORDER

 2
 3          Having read and considered the parties’ stipulation regarding their joint discovery plan,

 4          IT IS ORDERED THAT:

 5          The Court sets the following discovery deadlines:

 6            Matter                                       Deadline
 7            Non-Expert Discovery                         April 30, 2020
 8            Expert Witness Disclosures                   June 29, 2020
 9            Supplemental Expert Disclosures              July 29, 2020
10            Expert Discovery                             Sept. 9, 2020
11
            IT IS SO ORDERED.
12
     Dated: November 4, 2019
13
14
15
16
17

18
19

20
21
22
23
24
25
26
27
28

                                                   -2-
          STIPULATION & ORDER RE JOINT DISCOVERY. PLAN PURSUANT TO FRCP 26(f)(2)
